DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 12 is rejected under USC §101, and dependent upon a rejected claim, however the subject matter has not been found in the prior art. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art Fujimoto et al. (US 2016/0120095 A1) teaches cooperative control of agricultural vehicles. Smith et al. (US 9008920 B1) teaches cooperative control of a Baler. However neither alone or in combination does the prior art teach comparing a priority setting of the baler with that of another vehicle, and re-routing only if the baler has a higher priority level. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claim is found to be directed toward an Apparatus. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in the agricultural field, based on the other-vehicle-data”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “a controller associated with an agricultural vehicle”, which is understood as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could see the position of a stopped vehicle and plan a route around the stopped vehicle. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “receive other-vehicle-data that is representative of another vehicle that is in an agricultural field”, this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “a controller associated with an agricultural vehicle” which is understood as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Some limitations of Claims 2-13 and 16-18 and 20 further refining the types of data gathered of determined, this refining does not add additional elements or a practical application that would amount to significantly more than the judicial exception. Claims 2-13 and 16-18 and 20 recite “determine the route-plan-data such that the agricultural vehicle will avoid the other vehicle”, “determine the route-plan-data also based on the field-data”, “determine the route-plan-data by modifying an earlier route plan while the agricultural vehicle is in use in the agricultural field”, “compare the baler-priority-value with the other-vehicle-priority-value, and only modify the earlier route plan if the baler-priority-value represents a lower priority than the other-vehicle-priority-value”, “determine the other-vehicle-data based on the field-data and the field-location-data”, “determine other-vehicle-dimension-data that is representative of a size of the other vehicle, based on the field-data”, “determine the route-plan-data also based on the other-vehicle-dimension-data”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “receive field-data that is representative of crop material that is to be picked up from the agricultural field by the agricultural vehicle”, “receive updated field-data as the agricultural machine picks up the crop material from the agricultural field”, “acquire: field-data, representative of an agricultural field that has the other vehicle in it; and field-location-data associated with the field-data” this mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

		
	Examiner suggests an additional limitation includes the performing of an action/ control operation based on the determination of the route-plan-data may overcome this rejection such as in claims 14 and 19. Alternatively determining the route based on a predicted path of other vehicles may also be used to overcome the 101 rejection, as it has been determined a predicted path for vehicles is not something that is practically performed in the human mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 13-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujimoto et al. (US 20160120095 A1) , hereinafter Fujimoto.

Regarding claim 1, teaches a system comprising:
([0025] “A control unit that manages cooperation control”), the controller configured to:
	receive other-vehicle-data that is representative of another vehicle that is in an agricultural field ([0025] “a traveling track (master traveling track) of the master work vehicle 1P based on master position data that is generated and transmitted as needed… to cause the slave work vehicle 1C to travel so as to follow this master traveling track, a target traveling position to which the slave work vehicle 1C performs following and travels in an unmanned manner is calculated, based on the slave position data transmitted from the slave work vehicle 1C”. ; and
	determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in the agricultural field, based on the other-vehicle-data ([0025] “a target traveling position to which the slave work vehicle 1C performs following and travels in an unmanned manner is calculated, based on the slave position data transmitted from the slave work vehicle 1C and the master traveling track”).

Regarding claim 2, Fujimoto teaches the system of claim 1, wherein the controller is configured to determine the route-plan-data such that the agricultural vehicle will avoid the other vehicle (Fig. 3 and [0022] “work vehicle cooperation system”).

Regarding claim 3, Fujimoto teaches the system of claim 1, wherein the other-vehicle-data comprises other-vehicle-route-data that is representative of a route to be taken by the other vehicle ([0025] “based on the slave position data transmitted from the slave work vehicle 1C and the master traveling track”).


Regarding claim 5, Fujimoto teaches the system of claim 1, wherein the other-vehicle-data comprises other-vehicle-location-data that is representative of a location of the other vehicle ([0025] “master position data that is generated and transmitted as needed” and [0023] “the current position of the master work vehicle 1P, is detected using a positioning function such as GPS as needed, and is digitalized so that the digitalized data can be transmitted (#001)”).

Regarding claim 6, Fujimoto teaches the system of claim 5, wherein the other-vehicle-location- data comprises one or more of:
	past-other-vehicle-location-data, which is representative of a previous location of the other vehicle;
	current-other-vehicle-location-data, which is representative of a current location of the other vehicle ([0023] “the current position of the master work vehicle 1P, is detected using a positioning function such as GPS as needed, and is digitalized so that the digitalized data can be transmitted (#001)”); and
	future-other-vehicle-location-data, which is representative of a future location of the other vehicle.

Regarding claim 7, Fujimoto teaches the system of claim 1, wherein the other-vehicle-data comprises other-vehicle-speed-data that is representative of a speed of the other vehicle ([0023] “when a driver of the master work vehicle 1P performs a traveling-system operation such as brake operation, accelerator operation, or gearshift operation, the operation content is digitalized so that the digitalized data can be transmitted as a driving parameter (#002).”.

Regarding claim 8, Fujimoto teaches the system of claim 1, wherein the other-vehicle-data comprises other-vehicle-direction-data that is representative of a direction of travel of the other vehicle (Fig. 7; “Master U-Turn Start”, and [0054] “a U-turn target traveling position for the slave tractor 1C is calculated based on the master U-turn traveling track, taking into consideration the master work width, the slave work width, and the amount of overlap between them (#b)”).

Regarding claim 9, Fujimoto teaches the system of claim 1, wherein the controller is further configured to:
	receive field-data that is representative of crop material that is to be picked up from the agricultural field by the agricultural vehicle ([0044] “positional coordinates for specifying the outer shape of the U-turn work area A, and positional coordinates for specifying the outer shape of the agricultural field that is a target for work are used”); and
	determine the route-plan-data also based on the field-data ([0045] “Calculating a target traveling track of the redirection traveling of the slave tractor 1C”).


Regarding claim 13, Fujimoto teaches the system of claim 1, wherein the controller is further configured to determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan-data (Fig. 7; Control Command).

Regarding claim 14, Fujimoto teaches the system of claim 13, wherein the vehicle-control- instructions comprise vehicle-steering-instructions for automatically controlling a direction of travel of the agricultural vehicle ([0057] “When the slave tractor 1C arrives at the traveling position at which the operation based on this slave parameter is to be executed, the slave parameter is converted into a control command for the operation (#g), and a traveling-system operation device or a work-system operation device is controlled in accordance with this control command. Accordingly, redirection traveling of the slave tractor 1C that emulates the master tractor 1P is realized”).

Regarding claim 18, Fujimoto teaches the system of claim 1, wherein the route-plan-data is representative of a route to be taken by the agricultural vehicle for an entire unprocessed portion of the agricultural field (Fig. 3 – Fujimoto teaches developing a track or a route for cooperative control tractors to perform. An example of the route of the entire agricultural field (processed and unprocessed) in Fig. 3).

Regarding claim 19, Fujimoto teaches the system of claim 13, wherein the system further comprises the agricultural vehicle that is configured to be operated in accordance with the vehicle-control-instructions (Fig. 1; #012 and [0027] “If the work/driving parameter includes a work parameter, the work-system operation is executed based on this work parameter (#012).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Mori (US 20190039618 A1).

Regarding claim 4, Fujimoto teaches the system of claim 1.
	Fujimoto does not teach wherein the other-vehicle-data comprises other-vehicle-dimension-data that is representative of a size or shape of the other vehicle.
	Mori teaches wherein the other-vehicle-data comprises other-vehicle-dimension-data that is representative of a size or shape of the other vehicle. ([0041] “the travel environment recognition unit 61 recognizes the shape and a moving state of an object around the vehicle”).

	It would have been obvious to one of ordinary skill in the art the time the invention was filed to use data representative of the shape of the other vehicle as taught by Mori for the cooperative vehicle of Fujimoto. One of ordinary skill in the art would have been motivated “to generate a virtual space that three-dimensionally reproduces an actual travel environment”(Mori [0041]).

Regarding claim 16, Fujimoto teaches the system of Claim 1 claim 1, further comprising:
	an unmanned vehicle (Fig. 1; 1C Unmanned Navigation)  configured to acquire:
		field-data, representative of an agricultural field that has the other vehicle in it ([0033] “The autonomous driving ECU 50…” [0035] “the lidar 72, the millimeter wave radar 73, and the camera unit 74 are autonomous sensors each of which detects moving objects such as a pedestrian and another vehicle”);
and 
		field-location-data associated with the field-data ([0034] “The GNSS receiver 71 measures the current position of the vehicle A on the basis of the received positioning signals”); and
	wherein the controller is configured to determine the other-vehicle-data based on the field-data and the field-location-data ([0035] “he camera unit 74 successively outputs detected object information relating to detected moving and stationary objects to the autonomous driving ECU 50”).

	It would have been obvious to one of ordinary skill in the art the time the invention was filed to use data representative of the other vehicle as taught by Mori for the cooperative vehicle of Fujimoto. One of ordinary skill in the art would have been motivated “to generate a virtual space that three-dimensionally reproduces an actual travel environment” (Mori [0041]).

Regarding claim 17, Fujimoto in view of Mori teaches the system of claim 16. 
	Fujimoto does not teach wherein the controller is further configured to:
	determine other-vehicle-dimension-data that is representative of the a size of the other vehicle, based on the field-data; and
	determine the route-plan-data also based on the other-vehicle-dimension-data.

	Mori teaches wherein the controller is further configured to:
	determine other-vehicle-dimension-data that is representative of the a size of the other vehicle, based on the field-data  ([0041] “the travel environment recognition unit 61 recognizes the shape and a moving state of an object around the vehicle”); and
([0043] “The long and medium-term travel plan defines a route to a destination of the vehicle A set by the driver. The route defined by the long and medium-term travel plan extends to a position outside the detection range of each of the autonomous sensors”. [0044] “he short-term travel plane, specifically, the execution of steering for a lane change, acceleration and deceleration for speed control, quick braking for avoiding collision, and the like is determined”).
	It would have been obvious to one of ordinary skill in the art the time the invention was filed to use data representative of the other vehicle as taught by Mori for the cooperative vehicle of Fujimoto. One of ordinary skill in the art would have been motivated “to generate a virtual space that three-dimensionally reproduces an actual travel environment” (Mori [0041]).

Claims 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Smith et al. (US 9008920 B1), hereinafter Smith.

Regarding claim 10, Fujimoto teaches the system of claim 9. Fujimoto does not teach wherein the controller is further configured to receive updated field-data as the agricultural machine picks up the crop material from the agricultural field.

	Smith teaches wherein the controller is further configured to receive updated field-data as the agricultural machine picks up the crop material from the agricultural field (Col. 4, ll. 40-43 “a size(s) of a bale 37 may be detected by one or more bale size sensors 39 arranged with respect to the bale chamber 21 for sensing the size of the bale 37 during its formation”).



Regarding claim 15, Fujimoto teaches the system of claim 14.
	Fujimoto does not teach wherein the vehicle-control- instructions further comprise route-speed-instructions for automatically controlling a speed of the agricultural vehicle at locations along the route.
	Smith teaches wherein the vehicle-control- instructions further comprise route-speed-instructions for automatically controlling a speed of the agricultural vehicle at locations along the route.
 (Col. 6, ll. 40-45 “Based on this detection of movement initiation of the actuator 61 and the time period required to move the wrapper assembly from the home position to the wrap start position, the control system 75 controls the speed of the tractor 7 to coordinate and synchronize bringing the tractor 7 to a complete stop at the same time that the wrapper assembly 41 reaches the wrap start position”)
	It would have been obvious to one of ordinary skill in the art the time the invention was filed to control the speed of the cooperative agricultural vehicle as taught by smith for the cooperative vehicle of Fujimoto. One of ordinary skill in the art would have been motivated synchronize the agricultural equipment (Smith Col. 6, ll. 40-45).

Regarding claim 20, Fujimoto teaches the system of claim 1. Fujimoto does not teach wherein the agricultural vehicle is a baler.

(Col. 6, ll. 13-16 “the control system 75 is configured so that the baler and tractor controllers 67, 77 cooperate to automatically control the tractor 7 to slow and stop the tractor 7 as a function of a status of a baler 5”).

	It would have been obvious to one of ordinary skill in the art the time the invention was filed to use a baler as the cooperative agricultural vehicle as taught by smith as a cooperative vehicle of Fujimoto. One of ordinary skill in the art would have been motivated “to coordinate and synchronize bringing the tractor to a complete stop at the same time that the wrapping material is inserted and applied onto the bale at the beginning of a wrapping procedure”(Smith – Abstract).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of McClelland et al. (US 20180316895 A1), hereinafter McClelland.

Regarding claim 11, Fujimoto teaches the system of claim 1.
	Fujimoto does not teach wherein the controller is configured to determine the route-plan-data by modifying an earlier route plan while the agricultural vehicle is in use in the agricultural field.
	McClelland teaches wherein the controller is configured to determine the route-plan-data by modifying an earlier route plan while the agricultural vehicle is in use in the agricultural field ([0062] “he controller 412 may cause the work vehicle 100 to execute a re-route plan to avoid an obstacle (e.g., via a determined route for the work vehicle 100, etc.) in response to receiving the signal indicative of the re-route plan around an obstacle 612”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668